Citation Nr: 0933304	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06 20-426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for 
hypertension.

In April 2009, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  At that time, 
the Veteran submitted additional evidence along with a waiver 
of RO jurisdiction.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran's currently diagnosed 
hypertension is related to chronic pain from service-
connected back disability.  


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection 
for hypertension is warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision for the 
Veteran in this case, any error in the timing or content of 
VCAA notice or assistance is considered moot.  

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008). This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In his February 2003 claim, the Veteran requested service 
connection for hypertension as secondary to his service-
connected back condition.  The Veteran is currently service-
connected for intervertebral disc syndrome status post 
herniated nucleus pulposus (40 percent) and associated right 
leg weakness and loss of sensation with right foot drop (40 
percent).  Service connection has been in effect for 
intervertebral disc syndrome since August 1969.  

Throughout the appeal the Veteran has submitted numerous 
statements and provided testimony in support of his claim.  
He contends that service connection is warranted on either a 
direct or secondary basis.  

In a June 2003 statement, the Veteran reported that following 
his back injury and hospitalization at Balboa Naval Hospital 
in San Diego, it was discovered that he had a sustained 
elevated blood pressure which has persisted to date.  He 
indicated that he went through all sorts of tests at Carswell 
Air Force Base to possibly identify a correctable form of 
hypertension and all tests were negative.  He further stated 
that at that time, the doctor at Carswell concluded that his 
elevated blood pressure was related to chronic pain syndrome.  

In a June 2006 statement submitted with his Form 9, the 
Veteran reported that while hospitalized at Balboa in 1968, 
he received antihypertensive medications.  He also argued 
that the primary condition and resultant neurologic deficits 
and pain syndrome were not in question and that the 
preponderance of the evidence suggests that the chronic pain 
syndrome is in part or totally responsible for the 
hypertension confirmed by examiners and by ruling out other 
forms of correctible hypertension.  

At the April 2009 hearing, the Veteran testified that he was 
diagnosed with hypertension in 1968 while hospitalized for 
his back injury.  He reported that he was given diuretic 
medications in San Diego after he was out of the hospital and 
has been on medications ever since.  The Veteran also 
discussed the various medical statements he has submitted in 
support of his contention that chronic pain is the etiology 
of his longstanding hypertension.  

Service records show that on examination for enlistment in 
August 1967, the Veteran's blood pressure was reported as 
122/78.  Records from the Naval Hospital in San Diego show 
the Veteran was hospitalized from January to February 1968 
with a diagnosis of herniated disc.  On January 31, 1968, 
blood pressure was reported as 130/80.  Nursing notes show 
that various pain medications were prescribed.  Records from 
the Naval Hospital dated in May 1969 show the Veteran 
underwent a medical board.  Report of medical board indicates 
a diagnosis of herniated nucleus pulposus.  The Veteran was 
considered fit for duty commensurate with rank and profession 
but not fit for duty at sea or under very stressful 
circumstances.  Available service records are negative for 
any treatment for or a diagnosis of hypertension.

As noted, the Veteran reported that he underwent testing at 
Carswell Air Force Base to determine the cause of his 
hypertension.  Formal findings contained in the claims file 
indicate that the RO was unable to obtain these records.  
However, the Veteran submitted an October 2005 statement from 
D.A. which indicates that during the period from 1969 to 
1971, he drove the Veteran to Carswell for tests regarding 
his high blood pressure.  He noted that he thought it was 
strange that the Veteran was transporting large containers of 
urine to the hospital, but was told that this was to 
determine whether he had some form of kidney disease that 
could be responsible for his high blood pressure.  The 
Veteran later informed him that urine tests did not show a 
cause for high blood pressure.  

The Veteran underwent a VA examination in September 1969.  
Blood pressure was reported as 125/80 and his cardiovascular 
system was described as normal.  

Private medical records dated in September 1992 include an 
impression of "Refractory Hypertension '68".  Records from 
Dr. M.E. dated in November 1992 note blood pressure readings 
of 150/100 (supine) and 148/94 (standing).  Recent sonogram 
showed normal kidney size and renal arteries were normal by 
Doppler study.  Urinalysis was normal.  24-hour urine showed 
normal levels.  

Statement from Dr. W.W. dated in May 1994 indicates that 
chest x-ray and electrocardiogram were normal and revealed no 
ST changes, strain, hypertrophy or any other phenomena 
related to the Veteran's long-term hypertension.  

VA records beginning in approximately 2001 show diagnoses of 
uncontrolled hypertension and chronic back pain.

Statement from Dr. W.W. dated in October 2005 indicates that 
the Veteran was a patient of his until he relinquished his 
private practice.  It was noted that his primary management 
of the Veteran was adjustment of blood pressure medication 
for significant hypertension.  The Veteran was previously 
under the treatment of Dr. B.O. whose records indicated that 
his blood pressure had been elevated since 1969 and that he 
had a previous diagnostic workup for correctable forms of 
hypertension.  Dr. O.'s diagnosis as of September 1992 was 
"refractory hypertension."  In 1992, the Veteran was 
referred to a nephrologist (Dr. M.E.) who concluded that the 
Veteran's hypertension was due to or complicated by a great 
deal of pain that he was experiencing secondary to very 
significant low back difficulties.  Dr. W.W. indicated that 
"[a]fter reviewing the available medical records and 
assessing my prior care, it is still my considered opinion 
that the chronic pain syndrome still present is the pivotal 
etiology of [the Veteran's] long standing hypertension."  

The Veteran underwent a VA examination in December 2005.  
Assessment was (1) essential hypertension with concentric 
left ventricular hypertrophy by echocardiogram; and (2) 
chronic severe lower back pain due to spinal stenosis and 
severe degenerative disc disease and facet arthritis.  The 
examiner indicated that studies have never shown that 
hypertension is caused by chronic pain and thus, the 
hypertension was not at least as likely as not due to chronic 
pain.  Subsequent addendum also dated in December 2005 
indicates that the claims file was reviewed.  The examiner 
further stated:

Regarding the question posed as to 
whether chronic pain can cause 
hypertension, a literature review was 
undertaken using the VA library computer.  
There were articles regarding acute pain 
and associated high blood pressure.  
There was no literature linking 
hypertension to chronic pain.  It remains 
my opinion that the hypertension in 
question was not caused by the chronic 
back pain.  

The Veteran submitted a handwritten copy of quotes obtained 
from a book titled "Systemic Hypertension, Current Medical 
Diagnosis and Treatment."  This includes a statement 
suggesting that the pathogenesis of hypertension may be 
multifactoral and may fluctuate in response to various 
factors including pain.  

The Board has considered the Veteran's contentions that 
hypertension began during active service.  The Board has also 
considered the statement from D.A. indicating that the 
Veteran was seeking treatment for high blood pressure at 
Carswell Air Force Base as early as 1969.  Laypersons are 
competent to testify about that which they have first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Laypersons are not competent to provide medical 
conclusions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Information in the file indicates that the Veteran 
is a medical doctor and therefore, his statements regarding 
medical diagnosis and etiology are considered competent.  

On review, the Board does not find the Veteran's statements 
regarding in-service onset of hypertension to be consistent 
with the overall evidence of record.  In this regard, the 
Board acknowledges that the records from Carswell Air Force 
Base are not available and that under these circumstances, VA 
has a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, available service records are negative for any 
treatment for or a diagnosis of hypertension and, 
significantly, the Veteran's blood pressure was within normal 
limits on VA examination in August 1969.  The Board 
acknowledges the Veteran's contentions that blood pressure 
was not elevated at that time because he was on medication.  
The Board notes, however, that the examination does not 
document a history of hypertension or that the Veteran was 
taking blood pressure medications.  Furthermore, the Board 
observes that although the Veteran filed a claim for his back 
disability immediately following service, he did not file a 
claim for hypertension at that time or for many years 
thereafter.  

In determining whether presumptive service connection is 
warranted, the Board has considered the statement from Dr. 
W.W. that medical records showed elevated blood pressure 
since 1969.  However, objective evidence of record does not 
show hypertension manifested to a compensable degree within 
one year following discharge from service.
 
Regarding secondary service connection, the Board observes 
that the claims file contains conflicting medical opinions.  
That is, Dr. W.W. indicated that chronic pain syndrome was 
the pivotal etiology of the Veteran's hypertension and the VA 
examiner determined there was no relationship between the 
Veteran's chronic pain and his hypertension.  Dr. W.W.'s 
opinion was apparently based on review of prior medical 
records and on his status as the Veteran's previous treating 
physician.  The VA opinion was based on review of the 
literature and claims file.  

The cause of the Veteran's hypertension may never be known to 
a certainty and on review, the Board finds no basis for 
finding one medical opinion more probative than the other.  
Under the benefit-of-the-doubt rule, for the appellant to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  See Gilbert, supra.  Given the opinions set forth 
above, such a conclusion cannot be made in this case.  Thus, 
resolving reasonable doubt in the appellant's favor, service 
connection for hypertension is warranted.  See 38 C.F.R. 
§ 3.102 (2008).  


ORDER

Service connection for hypertension is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


